

116 HR 615 : Refugee Sanitation Facility Safety Act of 2019
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS1st SessionH. R. 615IN THE SENATE OF THE UNITED STATESMay 21, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo provide women and girls safe access to sanitation facilities in refugee camps.1.Short titleThis Act may be cited as the Refugee Sanitation Facility Safety Act of 2019.2.Secure access to sanitation facilities for women and girlsSection 501 of the Foreign Relations Act, Fiscal Years 1994 and 1995 (22 U.S.C. 2601 note) is amended in subsection (a)—(1)by striking and at the end of paragraph (10);(2)by striking the period at the end of paragraph (11) and inserting ; and; and(3)by adding at the end the following:(12)the provision of safe and secure access to sanitation facilities, with a special emphasis on women and girls, and vulnerable populations..Passed the House of Representatives May 20, 2019.Cheryl L. Johnson,Clerk